                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTOPHER IGNAS,                                  )
                                                    )
              Plaintiff,                            )
                                                    )      Civil Action No. 18-cv-05431
              v.                                    )
                                                    )      Hon. Charles P. Kocoras
                                                    )
RECEIVABLES MANAGEMENT PARTNERS,                    )
LLC                                                 )
                                                    )
              Defendant.                            )

                           NOTICE OF VOLUNTARY DISMISSAL

PLEASE TAKE NOTICE that pursuant to Rule 41(a) (1) (A) (i) of the Federal Rules of Civil
Procedure, the above-titled action against Defendant shall be dismissed with prejudice and on the
merits, with each side to bear its own fees and costs.

                                                                   Respectfully submitted,

                                                                   By: /s/Celetha C. Chatman

Celetha Chatman
Community Lawyers Group, Ltd.
73 W. Monroe Street, Suite 514
Chicago, IL 60603
Ph: (312) 757-1880
Fx: (312) 476-1362
cchatman@communitylawyersgroup.com
                                  CERTIFICATE OF SERVICE

        I, Celetha Chatman, an attorney, hereby certify that on November 20, 2018, I

electronically filed the foregoing document using the CM/ECF system, which will send

notification of such filing to all attorneys of record.


 Dated: November 20, 2018                                                  Respectfully submitted,


                                                                     By:      /s/ Celetha Chatman
